COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF V. F., A                      §             No. 08-21-00192-CV
  JUVENILE,
                                                 §                Appeal from the
                       Appellant.
                                                 §               65th District Court

                                                 §           of El Paso County, Texas

                                                 §                (TC# 1900883)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 26, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Todd Morten, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 26, 2022.

       IT IS SO ORDERED this 28th day of January, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.